 WELLS FARGO GUARD SERVICEWells Fargo Guard Services, a Division of BakerProtective Services, Inc. and United SecurityGua d Guild. Case 22-CA-9502September 9, 1980DECISION AND ORDEROn Ma 9, 1980, Administrative Law JudgeEdwin H. Bennett issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions, the General Counsel filed exceptionsand a brief, and the Respondent filed an answeringbrief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.We find merit in the General Counsel's exceptionto the failure of the Administrative Law Judge toorder the Respondent to mail a copy of the noticeto all of its security guards at their home addresses.The Administrative Law Judge's recommendedOrder provides that the Respondent post a remedi-al notice only at its Lawrenceville, New Jersey, fa-cility.The security guards work at approximately 25different facilities throughout the State of NewJersey and they report daily to the facility towhich they have been assigned. They do not regu-larly visit the Respondent's Lawrenceville facility.The security guards receive their paychecks andare notified of all personnel matters by a supervisorat their place of work, or through the mails. Weconclude that mailing of the notices to the securityguards at their home addresses would be the mostand, in fact, only effective means of reaching theemployees involved herein. Accordingly, we shallmodify the recommended Order to include a provi-sion for mailing the notice to all security guards attheir home addresses.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Wells Fargo Guard Services, a Division of BakerProtective Services, Inc., Lawrenceville, NewJersey, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:Substitute the following for paragraph 2(b):"(b) Mail a copy of the attached notice marked'Appendix'to all security guards at their home252 NLRB No. 13addresses, and post copies at its facility in Lawren-ceville, New Jersey. Copies of said notice, onforms to be provided by the Regional Director forRegion 22, after being duly signed by a representa-tive of the Respondent, shall be mailed or posted,as appropriate, immediately upon receipt thereof.The posted notices shall be maintained for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees areposted. Reasonable steps shall be taken to insurethat said notices are not altered, defaced, or cov-ered by any other material."DECISIONSTATEMENT OF THE CASEEDWIN H. BENNETT, Administrative Law Judge: Thiscase was heard at Newark, New Jersey, on November26, 1979.1 The charge and amended charge were filed onSeptember 18 and October 9, respectively. Respondentadmits receipt of said charges on September 28 and Oc-tober 10, respectively.2The first amended complaint, which is the operativedocument herein, was issued on October 22, as part of anOrder consolidating the instant case with Case 22-CA-9175. This latter case was severed by an order of the Re-gional Director for Region 22, on November 23, thusrendering moot a motion for partial summary judgmentin that case filed by Respondent and referred to the Ad-ministrative Law Judge for ruling by Order of the Boarddated November 26. The complaint before me alleges inessence that Respondent unlawfully refused to recognizeand bargain with the United Security Guard Guild,herein called the Guild, notwithstanding that on July 20,the Guild was certified as the exclusive collective-bar-gaining representative of Respondent's guards employedat its Lawrenceville, New Jersey, office. Respondentconcedes the issuance of said certification but assertsthat, for various reasons, it was improperly issued. It ad-mittedly is refusing to bargain in order to obtain areview of the representation proceedings which culmi-nated in said certification.sAll dates are in 1979 unless otherwise stated.2 Although Respondent admits receipt, it does not admit service of thedocuments on September 19 and October 9, respectively, as alleged in thecomplaint. With respect to the amended charge, the affidavit of servicedoes establish that it was served by registered mail on October 9, as al-leged. However, with respect to the charge, there is no proof submittedby the General Counsel to establish that it was served in any manner onSeptember 19. Accordingly, I deem Respondent's admission that it re-ceived the charge on September 28, as proof of its service on or aboutthat same date The dates of the filing and service of the charge andamended charge have no bearing on any of the issues involved hereinI At the hearing Respondent candidly stated its view that the casecould have been handled by way of a Motion for Summary Judgmentfiled with the Board by the General Counsel. The General Counsel. onthe other hand, asserted that he was proceeding by way of a hearing inorder to permit Respondent an opportunity to litigate its affirmative de-fenses raised by the answer. However, at such time as Respondent soughtto introduce its evidence, the General Counsel objected on the groundthat Respondent was seeking to relitigate the representation proceedings55 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record,4and after due considerationof the statements of position made during the hearing bythe General Counsel, Respondent, and the Guild, I makethe following:FINDINGS OF FACT1. JURISDICTIONRespondent maintains various places of business in theState of New Jersey where it is engaged in the businessof providing security guard services including a locationat Lawrenceville, New Jersey, the only facility involvedin this proceeding.During the calendar year 1978, Respondent providedsecurity guard services valued in excess of $50,000 inStates other than the State of New Jersey. Respondentadmits, and I find, that it is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act, and that the Guild is a labor organization withinthe meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR RACTICESA. The Representation ProceedingsAs earlier indicated the sole issue involved in this pro-ceeding is whether or not a certification which hadissued to the Guild in Case 22-RC-7744 was valid. Re-spondent contends the Regional Director and the Boardacted erroneously in granting the certification based onthe evidence and legal arguments previously submitted.Moreover, it asserts that new evidence has come to itsattention subsequent to the issuance of the certificationwhich warrants reconsideration of the various decisionsmade by the Board in the representation proceedings.Therefore, a review of those proceedings is appropriate.On December 28, 1978, the Guild filed a petition seek-ing an election in a unit consisting of all the securityguards employed by Respondent at its Lawrenceville,New Jersey, location. The petition was signed by RobertF. O'Brien, attorney, whose law firm has represented theGuild throughout these proceedings. The hearing on thatpetition was conducted on January 12. Although thetranscript of that proceeding is rather voluminous andwas not made a part of the record herein, all parties con-ceded at the hearing before me that one of the issues liti-gated in that hearing was whether or not the Guild wasdisqualified from representing a unit of guards by virtueof Section 9(b)(3) of the Act because of its alleged affili-ation with a nonguard union. In support of that position,Respondent litigated numerous arguments including acontention that one Harry J. Martin controlled theGuild, was its chief operating officer, and in fact was itsalter ego. It further was contended by Respondent thatMartin, as a member of the Retail Clerks union, was the4 Respondent filed a motion, dated December 19, to correct the tran-script in various respects. On January 14, 1980, the General Counsel filedan unopposed response to that motion in which he proposed certainmodifications to Respondent's proposed corrections. Respondent's motionas modified by the General Counsel's response is granted and the twodocuments are received in evidence as Resp. Exh. 9 and 9(a). In addition,the transcript, p. 12, 1. 1, further is corrected to change the letters "DDand E" to "D and D of E." These initials stand for "Decision and Direc-tion of Election."bridge by which the Guild had an impermissible affili-ation with the Retail Clerks. That argument was pursuedat the representation hearing and evidence was adducedby Respondent with respect thereto, as well as with re-spect to other alleged contacts between the Guild andthe Retail Clerks. Respondent urged upon the RegionalDirector that the evidence warranted a conclusion thatthe two unions were affiliated, thus disqualifing theGuild from representing guards.On January 22, the Regional Director for Region 22issued a Decision and Direction of Election in which,inter alia, an election was ordered in a unit of all full-time and regular part-time security guards employed byRespondent at its Lawrenceville branch excluding alloffice clerical employees, casual employees, managerialemployees, professional employees, field inspectors, andall other supervisors as defined in the Act.5In that Deci-sion, the Regional Director also rejected Respondent'scontention that the Guild was barred by Section 9(b)(3)of the Act from being certified for the appropriate unit.In doing so, the Regional Director considered the var-ious contentions raised by Respondent including its asser-tions regarding Harry J. Martin. It is noted that althoughthe Decision does not refer to Martin by name, it doesrefer to two officers of the Guild who also were mem-bers of other unions. Respondent acknowledged beforeme that one of those unnamed officers was Martin. TheDecision further provided that a request for reviewthereof could be had by filing such request with theBoard in Washington, D.C., by February 5. Respondentfailed to avail itself of this opportunity to seek review ofthe Regional Director's Decision.A mail ballot election was conducted between Febru-ary 16 and 28. A tally which issued disclosed that of 172eligible voters, 120 ballots had been cast of which 54were cast for representation by the Guild and 62 wereagainst such representation. In addition, there were fourchallenged ballots.On March 6, the Guild filed timely objections to theelection. One of the objections asserted that Respondenthad wrongfully interfered with the election by distribut-ing a facsimile of the Board ballot.On March 23, the Regional Director for Region 22issued a Supplemental Decision, Order, and Direction ofSecond Election, finding, inter alia, merit to the Guild'ssaid objection and ordering a new election. That Deci-sion further provided that review thereof could be hadby filing such a request with the Board in Washington,D.C., by April 5. Respondent did file a request for areview of that Supplemental Decision which request wasdenied by the Board on April 19.A second mail ballot election was conducted betweenApril 17 and 30. The tally which issued with respect tothat election shows that of 165 eligible voters 67 votedfor representation by the Guild, 59 voted against suchrepresentation, there were 4 challenges and 2 void bal-lots. On May 7, Respondent filed its timely objections tothe conduct of the second election. Two of those objec-tions dealt with allegations relating to Harry J. Martin's6 Respondent does not contest the appropriateness of this unit.56 WELLS FARGO GUARD SERVICEconnections to the Guild. It was asserted by Respondentthat on April 4, Martin had falsely advised the unit em-ployees that he had resigned his position in the Guild. Insupport, Respondent relied on a newspaper article datedMay 4, in which Martin was referred to as a Guild con-sultant. This evidence was presented to the Regional Di-rector during the investigation of Respondent's objec-tions. Respondent further contended that Martin hadfailed to disclose to the employees the identity of thoseindividuals responsible for the functioning of the Guild,thus misleading employees about the Guild's true identi-ty. Respondent's request for a hearing on its objectionswas denied.On July 20, the Regional Director for Region 22, fol-lowing an administrative investigation, issued a SecondSupplemental Decision and Certification of Representa-tives in which, inter alia, no merit was found to any ofRespondent's objections. That Second Supplemental De-cision provided that a request for review could be hadby filing same with the Board in Washington, D.C., byAugust 2. Respondent filed its request for review whichwas denied by the Board by telegraphic order issued onSeptember 20. In addition to the evidence previouslysubmitted to the Regional Director in support of its ob-jections, Respondent also asked the Board to consideradditional evidence (considered below) which it mailedto the Board on September 18. According to the records,the Board received this additional evidence on Septem-ber 26, and consequently it was rejected as untimelyfiled.B. The Refusal To BargainOn July 19, the Guild, by its counsel O'Brien, request-ed that Respondent meet with it to negotiate an agree-ment. Inasmuch as the request for review was yet pend-ing, Respondent made no reply to the request. On Sep-tember 10, the Guild, by its self-styled advisor, Harry J.Martin, requested that Respondent furnish it with a listof guards employed at the Lawrenceville branch. It isthis September 10 request which was in mailgram formthat Respondent sought to bring to the Board's attentionon September 18. And it is this request by Martin whichforms the basis for the allegations in the complaint thatRespondent is refusing to furnish a list of unit employeesto the Guild upon a request by that organization datedSeptember 10. On September 21, the Guild again wroteto Respondent requesting a meeting for the purpose ofconducting collective-bargaining negotiations. On Octo-ber 4, Respondent replied to the previous request forbargaining and information and addressed the reply toHarry Martin. In that reply, Respondent stated that it be-lieved the Guild had not been freely chosen by the em-ployees, that the certification had been unlawfully issued,and "that as is necessary in order to contest the lawful-ness of such Certification, Wells Fargo will not bargainwith you as the representative of its employees."C. The Unfair Labor Practice HearingRespondent is aware of the well-settled rule that in theabsence of newly discovered or previously unavailableevidence or special circumstances a respondent in a pro-ceeding alleging a violation of Section 8(a)(5) is not enti-tled to relitigate issues which were or could have beenlitigated in a prior representation proceeding.6Respond-ent, in the hearing before me, conceded that it had noissues, positions, or arguments to advance which had notpreviously been made in the representation proceedingsbut that it did have evidence not previously available topresent in support of its contentions which would war-rant reconsideration by the Board of its earlier decisionsleading to the certification. An examination of Respond-ent's two affirmative defenses appearing in its answer tothe complaint illuminates this matter.First, Respondent contends the certification is invalidbecause of the false assertion made to employees and theBoard that Martin had severed his connection with theGuild. This defense, it will be recalled, is identical to oneof the objections to the second election filed by Re-spondent on May 7. The second affirmative defense as-serts that the Guild, by virtue of its affiliation with anonguard union is disqualified by Section 9(b)(3) of theAct from being certified as the bargaining representativefor a unit of guards. This is identical to the positiontaken by Respondent at the initial hearing on the peti-tion. Moreover, both defenses deal with Martin's connec-tion to the Guild, for according to Respondent, it isthrough Martin and other unnamed, unknown, andhidden individuals that the forbidden link exists betweenthe Guild and Retail Clerks.7Respondent reasoned thatthe fradulent assertion concerning Martin's purportedseverance of his connections with the Guild not onlywas deceitful, thus impacting on the election, but alsoproved that other persons, presumably officials of non-guard unions, controlled the Guild.Notwithstanding Respondent's artful argumentationthe question remains whether or not it was prepared tooffer newly discovered or previously unavailable evi-dence in support thereof. To this end, Respondentsought to call as its witness Robert F. O'Brien, the attor-ney of record for the Guild throughout these proceed-ings. Respondent offered to prove through O'Brien that,as recently as November 20, Martin was in active controlof the Guild's affairs because on that date O'Brien ad-mitted as much in a conversation with John F. Cannon,Respondent's attorney herein. In addition, Respondentclaimed it could furnish new evidence through materialssubpenaed by it from the Guild, from Martin, fromLocal 1371 Retail Clerks Union, and from O'Brien in hiscapacity as attorney for both the Guild and Local 1371.With respect to the subpenas served on the Retail Clerksand on the Guild, they sought various records relating tothe identity of those individuals serving as officers, trust-ees, or officials of the Guild subsequent to January 12.e See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).Respondent was asked whether or not it contended there was anyother nonguard union with which the Guild allegedly was affiliated Al-though Respondent could not suggest the identity of any other suchunion, it stated its position to be that the Board has an affirmative obliga-tion to establish the nonexistence of a forbidden affiliation once the issuehas been raised. I reject this position as without legal merit, and conse-quently an evidentiary hearing at the unfair labor practice stage of thecase to explore this allegation of affiliation is unwarranted57 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe subpena served on Martin similarly requested var-ious records establishing the identity of individuals actingon behalf of the Guild in various capacities but withoutlimitation as to date. The subpena directed to Mr.O'Brien sought his records relating to correspondencewith the Guild and Retail Clerks reflecting on the namesof individuals acting for or on behalf of the Guild. Re-spondent conceded that in the representation case hear-ing on the petition it had not subpenaed records of thekind now sought in the case at bar, and it offered no ex-planation for its failure to do so. And, it will be recalledRespondent did not seek review of the Regional Direc-tor's decision in that case in which, inter alia, Respond-ent's contention that the Guild was affiliated with a non-guard union was found to be without merit.8The mere fact that Respondent framed its subpenas tothe Guild and to the Retail Clerks in terms of recordssubsequent to January 12 (the date of the original repre-sentation case hearing) does not save these subpenas, orthe examination of the witnesses pursuant thereto, fromthe rule against relitigation. Respondent emphasized thatif it had been permitted to conduct an examination pursu-ant to its subpenas it would have been able to unmaskthe true controlling forces of the Guild. This lack ofknowledge, however, is not the legal equivalent of newlydiscovered or previously unavailable evidence. Reducedto its essentials, Respondent's position is a disguised at-tempt to conduct the kind of investigation it could haveengaged in at the initial hearing on the petition for itdoes not even suggest that post January 12, recordswould differ in any significant or meaningful way fromrecords prior to that date. To escape this obvious conclu-sion, Respondent argues that post-certification eventswould illuminate the correctness of its position. Onceagain, however, to permit such unending inquiry effec-tively would result in a circumvention of the rule barringrelitigation of common issues. The net result of Respond-ent's position then is that it claims compliance with theintent of the rule by offering "newly discovered" or"previously unavailable" evidence at the expense of thevery rule itself.Respondent's position is tantamount to an attempt tocontinually file objections to an election for an indefiniteperiod which, if allowed, would result in the uncertaintyand lack of finality in the election procedures that theBoard continually condemns.9Respondent's position isparticularly lacking in merit based as it is on the mostnebulous, speculative, and inconsequential of claims.Thus, Respondent's objections to the second electionraised the contention of improper affiliation by the Guildwith a nonguard union through Martin's role in the twounions. In its defenses raised in this proceeding one ofthe prongs of its attack with respect to the alleged mis-representation concerning Martin's severance from theGuild is that this has a direct bearing on whether or notthe Guild had a Section 9(b)(3) affiliation with a non-' Sec. 102.67 (f) of the Board's Rules and Regulations provides that thefailure to request review precludes relitigation in any related subsequentunfair labor practice proceedings of any issue which was or could havebeen raised in the representation proceeding with the same force as ifreview had been denied.a Reichart Furniture Company, 236 NLRB 1698 (1978).guard union. The only "new" support offered in connec-tion with the defense was the conversation between law-yers Cannon and O'Brien and the single piece of evi-dence previously proffered to the Board in its request forreview and rejected as untimely filed. In view of theforegoing, I conclude that no newly discovered or previ-ously unavailabe evidence has been offered by Respond-ent, nor has it asserted the existence of any special cir-cumstances warranting reexamination of the Board's de-terminations in the representation proceeding.The request of the Guild to bargain and its request forinformation, and Respondent's refusal to bargain and itsrefusal to furnish the information, all are admitted. Itbeing established that the Guild is the certified bargain-ing representative and as there are no issues to be litigat-ed or to be resolved by a hearing, I hereby make the fol-lowing further findings:1. The following employees of Respondent constitute aunit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time securityguards employed at Respondent's Lawrenceville,New Jersey, office, but excluding all office clericalemployees, casual employees, managerial employ-ees, professional employees, field inspectors and allother supervisors as defined in the Act.2. Between the dates of April 17 and 30, 1979, a ma-jority of employees of Respondent in said unit, in asecret-ballot election conducted under the supervision ofthe Regional Director, Region 22, designated the Guildas their representative for the purpose of collective bar-gaining with Respondent.3. On July 20, 1979, the Guild was certified as the col-lective-bargaining representative of the employees in saidunit and the Guild continues to be such exclusive repre-sentative within the meaning of Section 9(a) of the Act.4. Commencing on or about July 19, 1979, and at alltimes thereafter, the Guild has requested Respondent tobargain collectively with it as the exclusive bargainingrepresentative of all the employees in the above-de-scribed unit.5. Commencing on or about September 10, 1979, andat all times thereafter, the Guild has requested that Re-spondent furnish it with a list of the names and addressesof the employees in the above-described unit.6. Commencing on or about October 4, 1979, and con-tinuing at all times thereafter to date, Respondent had re-fused, and continues to refuse, to recognize and bargainwith the Guild as the exclusive representative for collec-tive bargaining of all employees in said unit, and to fur-nish the Guild with the names and addresses of the em-ployees in said unit.CONCLUSIONS OF LAWBy refusing to recognize and bargain with the Guild asthe exclusive collective-bargaining representative in theappropriate unit described above and by refusing to fur-nish the Guild with the names and addresses of employ-ees in said unit, Respondent has engaged in unfair labor58 WELLS FARGO GUARD SERVICEpractices affecting commerce within the meaning of Sec-tion 8(a)(5) and (1) and Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act, I find it necessary toorder that it cease and desist therefrom, and, upon re-quest, bargain collectively with the Guild as the exclu-sive representative of all employees in the appropriateunit, and, if an understanding is reached, embody suchunderstanding in a signed agreement. Further, it will berecommended that Respondent furnish to the Guild thenames and addresses of all employees in the said unit.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, I rec-ommend the initial period of certification be construed asbeginning on the date Respondent commences to bargainin good faith with the Guild as the recognized bargain-ing representative in the appropriate unit. See Mar-JacPoultry Company, Inc., 136 NLRB 785 (1962); CommerceCompany d/b/a Lamar Hotel, 140 NLRB 226, 229 (1962),enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379 U.S.817; Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER 1 The Respondent, Wells Fargo Guard Services, a Divi-sion of Baker Protective Services, Inc., Lawrenceville,New Jersey, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerning rates ofpay, wages, hours, and other terms and conditions of em-ployment with United Security Guard Guild, as the ex-clusive bargaining representative of its employees in thefollowing appropriate unit:All full-time and regular part-time securityguards employed at Respondent's Lawrenceville,New Jersey, office, but excluding all office clericalemployees, casual employees, managerial employ-ees, professional employees, field inspectors and allother supervisors as defined in the Act.(b) Refusing to furnish to the Guild the names and ad-dresses of all employees in the aforesaid unit.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.'o In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board. thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board ndbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon request, bargain with the above-named labororganization as the exclusive representative of all em-ployees in the aforesaid appropriate unit with respect torates of pay, wages, hours, and other terms and condi-tions of employment, and, if an understanding is reached,embody such understanding in a signed agreement, andfurnish to said labor organization the names and address-es of all unit employees.(b) Post at its facility in Lawrenceville, New Jersey,copies of the attached notice marked "Appendix." "Copies of said notice, on forms provided by the RegionalDirector for Region 22, after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"AppendixNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL. LABOR RELIATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and other termsand conditions of employment with United SecurityGuard Guild, as the exclusive representative of theemployees in the bargaining unit described below.WE WIt.L NOT refuse to furnish to the above-named Union the names and addresses of all em-ployees in the unit described below.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement, and we will furnishto said Union the names and addresses of all unitemployees:All full-time and regular part-time securityguards employed at our Lawrenceville, New59 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJersey, office, but excluding all office clerical em-ployees, casual employees, managerial employees,professional employees, field inspectors and allother supervisors as defined in the Act.WELLS FARGO GUARD SERVICES, A DIVI-SION OF BAKER PROTECTIVE SERVICES,INC.60